In the name of God, the most gracious, the most merciful,
Your Majesties and Excellencies,
Mr. President of the General Assembly,
Mr. Secretary-General of the United Nations,
Ladies and Gentlemen,
It gives me pleasure to congratulate His Excellency Mr. Volkan Bozkir on his election as President of the General Assembly at its seventy-fifth session. I wish him every success as he seeks to revitalize our common endeavour.
I also wish to express the Kingdom of Morocco’s deep appreciation to His Excellency Mr. Tijjani Muhammad-Bande for his efforts to ensure that the General Assembly at its seventy-fourth session has been able to continue its work despite the difficult circumstances imposed by the COVID-19 pandemic.
I take this opportunity also to express my full appreciation for the role played by Secretary-General Antonio Guterres under these circumstances. We fully support his outstanding leadership over the COVID-19 response, and especially his call for an immediate global ceasefire and his COVID-19 Global Humanitarian Response Plan.
The convening of the current session of the General Assembly is of the utmost importance, as it takes place in the context of a deadly and highly contagious pandemic, the interrelated global impact of which has undermined the resilience of societies and institutions and forced the world to face unexpected challenges.
The pandemic has revealed three major and interrelated crises facing our societies since the turn of the current century, namely, uncontrolled environmental degradation; widening socioeconomic inequalities and increasing poverty levels; and institutional dysfunction in addressing the pandemic, with international cooperation weakened by a lack of effectiveness and coherence in its response to COVID-19.
The dangerous manifestations of these crises and the need to find urgent solutions to them are not the result of the COVID-19 pandemic. In fact, they have dominated our societies since the beginning of the third millennium.
At the 2002 World Summit on Sustainable Development, while calling for renewed global solidarity, His Majesty King Mohammed VI wondered whether the various disruptions and violent crises across the world were not enough to constitute a strong argument to convince sceptics that achieving sustainable development was both a collective interest and a collective responsibility.
Today, we have nine years left to achieve the Sustainable Development Goals, and the decisions we make now will determine the success or failure of the 2030 Agenda for Sustainable Development.
Our commitment is all the more important against the backdrop of the pandemic, as it primarily affects those who are most vulnerable, especially in Africa.
The COVID-19 pandemic has laid bare inequalities that have been deepening over decades. If we had made enough progress in implementing the SDGs, the effects of today’s pandemic would have been less severe.
Morocco, along with a number of countries, believes that the weaknesses that have been exacerbated by the COVID-19 pandemic constitute a real incentive to redouble our efforts and reconsider our development plans in order to ensure that the gains already made are not in vain. This has prompted the Kingdom of Morocco, under the leadership of His Majesty King Mohammed VI, to integrate this vision into a new, integrated development approach.
Seventy-five years ago, the founders of our Organization laid the foundations of a new global order based on cooperation and solidarity to end wars, prevent their miseries and create the conditions conducive to development and prosperity.
It is our firm belief in those noble values that led the Kingdom of Morocco to join the United Nations in 1956 — one of its first sovereign decisions after gaining independence.
Today, that vision remains as pertinent as ever. While the United Nations has secured great gains for humankind in the past, we must continue to uphold our responsibility to embody those founding values in the face of critical global threats.
It is high time that we undertook reforms that would make the United Nations system more adaptive to the rapidly evolving international changes and more capable of responding swiftly to crises, such as the COVID-19 pandemic.
Mere statements and speeches are no longer adequate. Now is the time for knowledge-based and results-oriented action.
Nevertheless, the flame of multilateralism continues to burn, as evidenced by the concrete initiatives taken to combat the COVID-19 pandemic. Building a multilateral system is not a luxury, but a necessity in order to ensure continued international cooperation, which must provide the framework for confronting the multiple threats, current and future, in a post-COVID-19 world.
In that context, establishing a global health security system has become imperative, as expressed by the Secretary-General, who emphasized that the COVID-19 has exposed the cracks in the weak social structures that we built with our own hands.
The pandemic has revealed the extent of the damage that new diseases can inflict on national health systems and has demonstrated the importance of adequate emergency preparedness based on a comprehensive approach that unites all stakeholders and communities.
Morocco’s response to the pandemic has been guided by the strong vision of His Majesty King Mohammed VI. Our proactive and preventive measures have prioritized the health of our citizens and mobilized all institutions and strata of society to address the health emergency.
Morocco’s support for the Secretary-General’s initiatives to confront COVID-19, as well as the relevant Security Council and General Assembly resolutions, reflects our belief in the ability of the United Nations to coordinate and promote all forms of international cooperation to respond to this all-encompassing crisis.
That is why the Kingdom of Morocco, in its capacity as the Chair of the Economic and Social Council humanitarian affairs segment, launched a call for action in support of the humanitarian response to combat COVID-19, which enjoyed the support of 171 countries from all regional groups, as well as the African Union and the European Union. The call was inspired by Moroccan diplomatic and humanitarian principles and the noble vision of His Majesty King Mohammed VI.
In our view, there is an urgent need to provide vaccines and treatments against COVID-19 in a fair and equitable manner. This would be the most realistic example of a unified global health system and a true test of international cooperation.
We must also lay new and flexible foundations for resilience, reform international health regulations and adopt sustainable financing mechanisms.
In that connection, together with Rwanda, the World Health Organization and the World Bank, Morocco will organize the first high-level meeting on diplomacy for health security and emergency preparedness in Marrakesh next year.
Morocco has also joined the initiative led by Chile to adopt a new, flexible legal instrument that would enable effective preparedness for global health emergencies.
The pandemic has revealed various vulnerabilities and inequalities within and between societies, countries and continents. It has also proven many of our preconceptions to be incorrect, including the presumed link between underdevelopment and inevitable weakness in certain regions.
Many of the dire expectations and pessimistic outlooks that some attached to Africa at the beginning of the pandemic did not materialize. Africa has faced the challenge alone, relying on the resilience of its people, the creativity of its youth and the able leadership of its Governments.
In the spirit of solidarity that characterizes South-South cooperation vis-a-vis the African countries, His Majesty King Mohammed VI has launched a practical initiative to lay the foundations for a realistic framework to assist African countries throughout the stages of pandemic response.
As part of that initiative, Morocco has established air bridges with approximately 20 African countries to transport Moroccan medical aid and pharmaceuticals.
However, in the urgency imposed by the pandemic and its socioeconomic implications, we must not forget the multidimensional and complex challenges that Africa continues to face.
One such challenge is the debt crisis. Morocco calls on international financial institutions and partners to adopt and implement concrete guidelines to reduce the debt of the countries concerned in order to curb the effects of the pandemic on their development.
Global economic recovery must be a top priority for the international community. The repercussions of the pandemic also require innovative solutions for the financing of development.
While the pandemic has cast its shadow over vital issues on the Organization’s agenda, this should not be a reason to overlook the other challenges we face, notably climate change, counter-terrorism, migration and peacekeeping.
In that regard, we must express our appreciation for the efforts of the United Nations and countries contributing to peacekeeping operations to adapt to the COVID-19 pandemic and to enable the 100,000 peacekeepers currently deployed in 13 peacekeeping operations to continue their missions in various conflict areas.
Morocco believes in the importance of peacekeeping reform in light of the complexities of contemporary conflicts and remains committed to achieving the goals of the Action for Peacekeeping initiative.
In that context, Morocco and France, in cooperation with the United Nations, will organize the second Francophone ministerial conference on peacekeeping.
The Kingdom of Morocco remains committed to the principles enshrined in the Charter of the United Nations, namely, the principle of the peaceful settlement of disputes and respect for the national sovereignty and territorial integrity of States.
In that connection, Morocco remains committed to finding a definitive solution to the regional dispute over the Moroccan Sahara, in line with its territorial integrity and national sovereignty.
Morocco’s position is unambiguous. The search for a definitive political solution can succeed only if it meets four basic criteria: first, the full sovereignty of Morocco over its desert and the self-autonomy initiative as the only solution to this contrived dispute; secondly, the full participation of all parties in the search for a definitive solution to this contrived dispute; thirdly, full respect for the principles and criteria set forth by the Security Council in all its resolutions since 2007, namely, that a solution must be political, realistic, practical, sustainable and consensus-based; and fourthly, the rejection of any other proposal aimed at steering the political process away from the terms of reference determined by the Security Council. Both the Secretary-General and the Council rejected such a proposal more than 20 years ago.
The political process, under the sole sponsorship of the United Nations, has seen new momentum. Two round table meetings were held in Geneva, in December 2018 and March 2019 respectively, where all of the parties concerned convened for the first time. It is particularly encouraging to note that the Security Council considers this process to be the only path towards a realistic, practical, enduring and consensus-based political solution to this regional dispute.
The Kingdom of Morocco once again expresses its deep concern about the dire humanitarian situation faced by the inhabitants of the Tindouf camps. The host country has authorized an armed separatist group to take charge of the camps, in flagrant violation of its international obligations under the 1951 Convention Relating to the Status of Refugees and other international conventions relating to human rights and international humanitarian law.
In the context of COVID-19, concerns are mounting over the fate of those populations stranded in camps run by an armed group with no legal status under international law.
It is time for the international community to take decisive action to compel the host country to allow the United Nations High Commissioner for Refugees to conduct a census and registration of the population in those camps, in accordance with international humanitarian law for refugees and the urgent calls made by the Security Council in all of its related resolutions since 2011. This is essential in order to put an end to the 40-year-long diversion of humanitarian assistance intended for those stranded inside the Tindouf camps.
The security of the Kingdom of Morocco is intrinsically linked to the security of Libya, the sister State with which we share a common history and destiny. Nine years after the outbreak of the crisis in Libya, its security and humanitarian situation continue to deteriorate due to foreign interference, including military intervention.
The only solution to that crisis is a political one decided upon by the Libyans themselves, with the support of the international community but free from foreign interference and agendas, as affirmed by the meeting in Skhirat.
Morocco remains committed to providing a neutral forum for dialogue between the Libyan parties. In the second week of September, we hosted meetings in Bouznika between the High Council of State and the Tobruk Parliament, which culminated in a comprehensive agreement on transparent and objective criteria and mechanisms in order to fill key leadership positions with the aim of unifying them.
The failure to settle the Palestinian question and resume the Middle East peace process is a source of grave concern for the Kingdom of Morocco. There cannot be a just or lasting peace for the Palestinian people unless they are able to exercise their legitimate right to establish an independent and viable Palestinian State, with East Jerusalem as its capital.
Morocco therefore categorically rejects all unilateral measures taken by the Israeli authorities in the occupied Palestinian territories, whether in the West Bank or in Al-Quds Al-Sharif. Such measures will only fuel tension and instability in the region.
His Majesty King Mohammed VI, in his capacity as Chair of the Al-Quds Committee of the Organization of Islamic Cooperation, stresses the importance of preserving the Holy City of Jerusalem, as it is a common heritage of humankind and a symbol of peaceful coexistence among the followers of the three monotheistic religions. It is also a centre for mutual respect and dialogue. This was reaffirmed in the Jerusalem appeal that His Majesty signed with His Holiness Pope Francis in Rabat on 30 March 2019.
I must express the Kingdom’s heartfelt condolences and solidarity with brotherly Lebanon in the aftermath of the explosion at the port in Beirut, with its painful material and human losses. At the request of His Majesty King Mohammed VI, the Kingdom provided medical and humanitarian assistance to the Lebanese people in the hope of alleviating the suffering of those affected by that tragic incident.
We must turn the COVID-19 pandemic into an opportunity to rebuild a more effective and efficient multilateral system. To do so, we must conduct a comprehensive assessment of the failures of the multilateral system and its institutions in facing the crisis, as well as its achievements towards building a sound basis for good practices in the future. We must also refocus multilateral action on the principles of solidarity, cooperation and responsibility, while taking the appropriate measures to put an end to all conflicts through concrete and practical multilateral initiatives.
Morocco, in its firm adherence to the multilateral framework, remains committed to working with likeminded States to create a more just, united and transparent global system.
That was the commitment made by His Majesty King Mohammed VI at the Millennium Summit, where he reaffirmed that, as we embarked upon a new millennium, it was our solemn duty to set new goals for humankind, while acting with justice and solidarity.
May the peace, mercy and blessings of God be upon you.